891 F.2d 295
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dennis Jay HEINLEN, Plaintiff-Appellant,v.Duane VILD, Warden Arizona State Prison, Dean Hodges,Librarian, Arizona State Prison, Gary White, CPS,Arizona State Prison, Defendants-Appellees.
No. 89-15770.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 6, 1989.*Decided Dec. 6, 1989.

Before ALARCON, O'SCANNLAIN, and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
After a de novo review of the record on appeal in this section 1983 action, we affirm the order of the district court filed April 23, 1989, which granted summary judgment to the defendants on the basis of our decision in  Lindquist v. Idaho State Bd. of Corrections, 776 F.2d 851 (9th Cir.1985).   We affirm in part for the reasons stated in the order of the district court.   We also conclude the appellant has failed to allege facts to show that he was denied meaningful access to the courts.   See Bounds v. Smith, 430 U.S. 817 (1977).


3
Recently, we relied on our decision in Lindquist to observe that "... the Constitution does not require the elimination of all ... intellectual ... barriers to litigation."   Sands v. Lewis, No. 87-2629, slip op. at 12183 (9th Cir.  September 29, 1989).   The appellant's argument on appeal that he could not understand Federal Rules of Civil Procedure 55 and 56 without Wright's Federal Practice and Procedure and without the most updated sets of the Modern Federal Practice Digest1 at Fort Grant is precisely the kind of intellectual barrier that need not be eliminated under the Constitution.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3


1
 This digest covers the years 1939 to 1961 only.   It has never been updated